Title: To John Adams from James McHenry, 2 September 1799
From: McHenry, James
To: Adams, John



Sir.
Trenton. War Department 2d Sepr. 1799

In May last I issued a notification in the news papers, requiring officers absent on furlough or otherwise in certain of the States, to report themselves to Major General Hamilton. It appears by a letter from the General dated the 28th Ulto, that this measure has not produced its effect, and that a more decisive and stronger one is absolutely necessary. I have therefore issued the inclosed notification to officers of the 1. 2. 3. & 4th. Regiments of Infantry, and 1 Regiment of Artillerists and Engineers, who are absent from their regiments, and directed him to report to me the names of all those who do not comply with the same, to the end, that such proceedings may be had respecting them, as the President may judge proper.
I have the honour to be with the greatest respect, Sir, / your most obt. & most / hble st.

James McHenry